DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed November 8, 2021.
	Claims 21-46 are pending.  Claims 1-20 were canceled.  Claims 21, 29, 35 and 36 are independent.
Allowable Subject Matter
Claims 21-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 21, there is no teaching or suggestion in the prior art of record to provide the recited access circuitry is configured to maintain the common conductor at a voltage potential, which corresponds to the one memory state, between the first and second moments in time to provide the memory cells into the one memory state, wherein the provision of the different ones of the memory cell into the one memory state one of forms or dissolves electrically conductive structures within the memory elements of the memory cells, in combination with the other limitations.
With respect to independent claim 29, there is no teaching or suggestion in the prior art of record to provide the recited steps of maintaining the common conductor at a voltage potential which corresponds to the one memory state between the first and second moments in time, and wherein the writing the plurality of memory cells writes all 
With respect to independent claim 35, there is no teaching or suggestion in the prior art of record to provide the recited access circuitry configured to maintain the common conductor at a first voltage potential, which corresponds to the one memory state, between the first and second moments in time to provide the memory cells into the one memory state, wherein the common conductor comprises first electrodes of the memory cells that contact the memory elements of the memory cells; wherein the access circuitry is configured to provide a second voltage potential corresponding to the one memory state to second electrodes of the memory cells at the different moments in time; and wherein the first and second voltage potentials are different, in combination with the other limitations.
With respect to independent claim 36, there is no teaching or suggestion in the prior art of record to provide the recited access circuitry configure to maintain the common conductor at a voltage potential, which corresponds to the one memory state, between the first and second moments in time to provide the memory cells into the one memory state, wherein the memory cells have memory elements which individually have different electrical resistances which correspond to the different memory states, and wherein the access circuitry is configured to assert different memory states, and wherein the access circuitry is configured to assert different word lines which are coupled with the different ones of the memory cells at the different moments in time between the first and second moments in time, in combination with the others limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825